AupletoN, C. J.
This is an action of the case against the selectmen of the town of Friendship for neglecting to erect guide posts as provided by law.
By R. S., c. 18, § 77, towns are required to "erect and maintain guide posts at all crossings of highways, and where one highway enters another,” . . and "for any neglect herein, towns shall be subject to indictment and fine not exceeding fifty dollars.”
The town has never voted to erect guide posts or to raise money for that purpose, nor has it instructed its selectmen to erect them.
By § 78, "if the municipal officers of any town unreasonably neglect to cause a guide post to be erected in their town as provided by law, they shall forfeit and pay five dollars for each month’s neglect,” &c.
The duty to erect and maintain guide posts devolves primarily on the town. The liability of its officers arises only upon and after their own neglect. But the municipal officers of a town are not reqtdred to furnish funds for the performance of any duty imposed on the town.
If they did, it would seem they could not recover these advances of the town. Comins v. Eddington, 64 Maine, 65. The town must raise the needed funds. It has not been done, and the defendants have been guilty of no neglect whatever.

Exceptions overruled.

WaltoN, Barrows, DaNjfoeth, Peters and Libbey, JJ., concurred.